Title: To James Madison from James Simpson, 16 July 1802 (Abstract)
From: Simpson, James
To: Madison, James


16 July 1802, Gibraltar. No. 45. Transmits a duplicate of his no. 44 and encloses a copy of his letter to the governor of Tangier and an extract of a letter from the Danish consul at Tangier “containing substance of what the Governour encharged him to communicate by way of reply to my Letter to him.” Thought it best to wait for the Adams and instructions from JM “before I closed with the Governours proposal of returning to Tangier or entirely reject it.” Has received a report from Rabat indicating that the fitting out of the two frigates there goes slowly, “but at Tetuan I find they make all dispatch with the two Galleys.” Has communicated this information to Commodore Morris.
 

   
   RC and enclosures (DNA: RG 59, CD, Tangier, vol. 1); Tr and Tr of enclosures (DLC). RC 3 pp.; docketed by Brent as received 1 Sept. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:205–6. Tr and Tr of enclosures in Brent’s hand (see Simpson to JM, 3 July 1802, n.). Enclosures are a copy of Simpson to Hajj Alcayde Abde-Rhaman Hashash, 5 July 1802 (2 pp.), acknowledging the governor’s letter informing him of the emperor’s order allowing him to remain in Tangier for six months and indicating that he would write to the emperor after the arrival of the Adams (printed ibid., 2:192); and an extract of a letter from the Danish consul to Simpson, 9 July 1802 (1 p.), describing his conversation with the governor of Tangier after presenting Simpson’s letter of 5 July; the governor said that he found Simpson “in the right” and would inform the emperor that he had written Simpson “a very good Letter, and … got still a better answer.” Jefferson communicated extracts of the RC and enclosures to Congress with his annual message on 15 Dec. 1802 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:466).



   
   A full transcription of this document has been added to the digital edition.

